       Case 1:20-cv-02097-SDG Document 62 Filed 02/08/21 Page 1 of 16




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

COURTESY PROPERTIES, LLC     )
                             )
    Plaintiff,               )
                             )
V.                           )                 CIVIL ACTION FILE NO.
                             )                 1:20-cv-2097-SDG
S&ME, INC., and ATKINS NORTH )
AMERICA, INC.,               )
                             )
    Defendants.              )

          INITIAL DISCLOSURES OF DEFENDANT S&ME, INC.

      COMES NOW Defendant S&ME, Inc. (“S&ME”) and, pursuant to Fed. R.

Civ. P. 26(a)(1) and Local Rule 26.1(B)(1), hereby files its Initial Disclosures.

                                          1.

       If the defendant is improperly identified, state defendant's correct
identification and state whether defendant will accept service of an amended
summons and complaint reflecting the information furnished in this disclosure
response.

RESPONSE:

      Defendant has been properly identified.

                                          2.

      Provide the names of any parties whom defendant contends are necessary
parties to this action, but who have not been named by plaintiff. If defendant



                                         -1-
       Case 1:20-cv-02097-SDG Document 62 Filed 02/08/21 Page 2 of 16




contends that there is a question of misjoinder of parties, provide the reasons for
defendant's contention.

RESPONSE:

      Defendant is not aware of any individuals or entities who are necessary

parties to this litigation, but whom Plaintiff has not yet named as a defendant.

                                        3.

      Provide a detailed factual basis for the defense or defenses and any
counterclaims or cross-claims asserted by defendant in the responsive pleading.

RESPONSE:

      In August of 2017, Plaintiff Courtesy Properties, Inc. (“Courtesy”)

purchased a property located at 8455 Mall Parkway, Lithonia, Georgia (the

“Site”) to develop into a car dealership. Shortly thereafter, on August 23, 2017,

S&ME and Courtesy signed an Agreement for Services (the “Agreement”) to a

limited Proposal for Geotechnical Exploration for an approximately 6.1-acre

outparcel located at the Site. A Report of Geotechnical Exploration (the “First

Report”) was produced on September 22, 2017. The Purpose section of the First

Report states that S&ME would conduct test borings to evaluate the

“conditions” and “characteristics” of soil at the property to assess only the

support of a new building and pavements at the property. The Purpose section

of the First Report excludes any mention of a recommendation regarding the


                                       -2-
       Case 1:20-cv-02097-SDG Document 62 Filed 02/08/21 Page 3 of 16




amount of overall topsoil at the property or its removal. The Purpose section

also states that the First Report would provide a “summary of the subsurface

conditions encountered in the borings.” (emphasis added).

      S&ME conducted eleven borings on the property, using a 3 and ¼ inch

Hollow Stem Auger for each boring. Each boring ranged in depth from 3 feet

to 15 feet and encountered a variety of subsurface materials. As mentioned in

the First Report, some borings were refused when they likely hit boulders or

other very hard or very dense material. It is undisputed that the topsoil

encountered throughout these eleven borings varied from 3 to 6 inches. At no

time does the Report speculate what further borings or exploration may find.

      The First Report warns the reader to not misunderstand or extrapolate

S&ME’s findings. Under the first paragraph following the heading

“Subsurface Conditions,” the Report states “Information on actual subsurface

conditions exists only at the specific boring locations and is relevant to the time

the exploration was performed. Variations may occur and should be expected

between and away from the boring locations.” Importantly, the section

concludes that “The stratification lines were used for our analytical purposes

and, unless specifically stated otherwise, should not be used as the basis for

design or construction cost estimates.”


                                       -3-
       Case 1:20-cv-02097-SDG Document 62 Filed 02/08/21 Page 4 of 16




      Further, under the “Residual Materials” heading of the “Geologic

Conditions” section, the First Report states that weathering has resulted in

“erratically varying subsurface conditions, evidenced by abrupt changes in soil

type and consistency in relatively short horizontal and vertical distances.”

Therefore, Defendant S&ME’s First Report simultaneously describes

erratically varying subsurface conditions at its limited boring locations and

clearly instructs Plaintiff to not use the First Report as the basis or design for

construction costs.

      Plaintiff broke ground on the Site in April 2018. DeKalb Pipeline

Company (“DeKalb Pipeline”) moved dirt on the site and found topsoil at a

mathematical average of 11 inches. On April 10, 2018, DeKalb Pipeline halted

grading operations because this average was higher than they expected.

      On May 3, 2018, S&ME generated a Measurement of Upper Soil Layer

and Organic Content Test Results (the “Second Report”) for Courtesy. S&ME

visited the Site and took a measurement of the upper soil layer of 21 pits

previously excavated at locations spaced over the Site. The upper soil thickness

ranged from 2 inches to 22 inches. The mathematical average was 11 inches.




                                      -4-
       Case 1:20-cv-02097-SDG Document 62 Filed 02/08/21 Page 5 of 16




      Plaintiff filed suit on April 14, 2020. Its negligence claim is all that

remains. S&ME contends that Plaintiff claims fail as a matter of law, as

Plaintiff cannot show breach, causation, or damages.

      Further, S&ME is not liable for some or all of Plaintiff’s damages

pursuant to paragraph 8 of the Agreement. That paragraph explicitly states “In

no event shall Consultant or Client be liable to the other for any special,

indirect, incidental, or consequential loss or damages, including, but not limited

to, lost profits, damages for delay, or loss of us arising from or related to

Services provided by Consultant.” Therefore, S&ME is not liable to Plaintiff to

the extent it is seeking recovery for special, indirect, incidental or consequential

damages.

      Plaintiff’s claims are also time-barred pursuant to paragraph 25 of the

Agreement. That paragraph states that all lawsuits concerning the work done

in the Agreement “will become barred two (2) years from the time the party

knew or should have known of the claim, or two (2) years after completion of

Consultant’s services, whichever occurs earlier.” Plaintiff should have known

about the claim on April 10, 2018 when Dekalb Pipeline halted grading

operation due to issues with the topsoil. This was over two years before

Plaintiff’s April 14, 2020 lawsuit. Therefore, Plaintiff’s claim is time-barred.


                                       -5-
       Case 1:20-cv-02097-SDG Document 62 Filed 02/08/21 Page 6 of 16




However, S&ME services within the agreement were also completed on

September 22, 2017 when it completed the First Report, the only service

contemplated by the Agreement. Further, Plaintiff’s alleged damages

purportedly flow from its reliance on this report. And because this report was

issued more than two years before Plaintiff’s April 14, 2020 lawsuit, Plaintiff’s

claim is time-barred.

      Further, Plaintiff’s negligence claim is limited by paragraph 7 of the

Agreement. In relevant part, the paragraph states “To the fullest extent

permitted by law, Consultant’s aggregate liability to Client, including that of

Consultant’s officers, directors, employees and agents, is limited to $100,000 . .

.” The paragraph further states that this limitation of liability applies to all

lawsuit, claims or action, whether identified as arising in tort, including

negligence. For these reasons, Plaintiff’s negligence claim is limited to $100,000.

      The remaining defenses in the answer are self-explanatory.

                                          4.

      Describe in detail all statutes, codes, regulations, legal principles, standards
and customs or usages, and illustrative case law which defendant contends are
applicable to this action.

      RESPONSE:




                                        -6-
       Case 1:20-cv-02097-SDG Document 62 Filed 02/08/21 Page 7 of 16




      Defendant intends to rely on Lanier At McEver, L.P. v. Planners And

Engineers Collaborative, Inc., 284 Ga. 204, 663 S.E.2d 240, 242 (Ga. 2008);

Warren Averett, LLC v. Landcastle Acquisition Corp., 2019 Ga. App. LEXIS 178

at 9-10 (internal citation omitted); Monitronics Int’l, Inc. v. Veasley, 746 S.E.2d

793, 802-03 (Ga. Ct. App. 2013), cert. denied, 2013 Ga. LEXIS 914 (Ga. Nov. 4,

2013); Holmes v. Clear Channel Outdoor, Inc., 679 S.E.2d 745, 749 (Ga. Ct. App.

2009); Mauldin v. Sheffer, 150 S.E.2d 150, 154-55 (Ga. Ct. App. 1966), and all

other case law interpreting Plaintiff’s state law claims.

                                         5.
       Provide the name and, if known, the address and telephone number of each
individual likely to have discoverable information relevant to disputed facts alleged
with particularity in the pleadings, identifying the subjects of the information.
(Attach witness list to Responses to Initial Disclosures as Attachment A.)
RESPONSE:

      See Attachment “A.”

                                         6.

      Provide the name of any person who may be used at trial to present evidence
under Rules 702, 703, or 705 of the Federal Rules of Evidence. For all experts
described in F.R.Civ.P. 26(a)(2)(B), provide a separate written report satisfying the
provisions of that rule. (Attach expert witness list and written reports to Initial
Disclosures as Attachment “B”).

RESPONSE:

      Defendant has not yet retained an expert witness in this case, but it will

                                        -7-
       Case 1:20-cv-02097-SDG Document 62 Filed 02/08/21 Page 8 of 16




supplement this portion of the Initial Disclosures as necessary.

                                         7.

      Provide a copy or description by category and location of all documents, data
compilations, and tangible things in your possession, custody, or control that are
relevant to disputed facts alleged with particularity in the pleadings. (Attach
document list and descriptions to Responses to Initial Disclosures as Attachment C).

RESPONSE:

      See Attachment “C.”

                                         8.

       In the space provided below, provide a computation of any category of
damages claimed by you. In addition, include a copy of or describe by category and
location of the documents or other evidentiary material, not privileged or protected
from disclosure, on which such computation is based, including materials bearing
on the nature and extent of injuries suffered, making such documents or evidentiary
material available for inspection and copying under F.R.Civ.P. 34. (Attach any
copies and descriptions to Initial Disclosures as Attachment D).

RESPONSE:

      Defendant is not claiming or seeking compensation for any injuries, losses

or other damages in this civil action, aside from attorney’s fees and costs.

                                         9.

       If the defendant contends that some other person or legal entity is, in whole
or in part, liable to the plaintiff or defendant in this matter, state the full name,
address and telephone number of such person or entity and describe in detail the
basis of such liability.

RESPONSE:          None known at this time.


                                        -8-
       Case 1:20-cv-02097-SDG Document 62 Filed 02/08/21 Page 9 of 16




                                         10.

       Attach for inspection and copying as under F.R.Civ.P. 34 any insurance
agreement under which any person carrying on an insurance business may be liable
to satisfy part or all of a judgment which may be entered in this action or to
indemnify or reimburse for payments to satisfy the judgment. (Attach copy of
insurance agreement to Initial Disclosures as Attachment E).

      RESPONSE: There is a policy of insurance that has been issued by XL

Catlin Specialty Insurance which may provide a defense as well as potential

coverage in the event of a judgment. A copy of the applicable declarations page

will be provided at a mutually convenient time and place.

      This 8th day of February, 2021.

                                        Respectfully submitted,

                                        FREEMAN, MATHIS & GARY, LLP

                                        /s/ Thomas B. Ward
                                        Thomas B. Ward
                                        Georgia Bar No. 153081
                                        Michael W. Lord
                                        Georgia Bar No. 457830
                                        Attorneys for Defendant S&ME, Inc.




                                         -9-
       Case 1:20-cv-02097-SDG Document 62 Filed 02/08/21 Page 10 of 16




                                 ATTACHMENT A
      Defendant has not completed its discovery in this case and reserves the right

to amend and/or supplement this response. However, at the present time, Defendant

believes that the following individuals possess knowledge or information relevant to

the claims and defenses at issue in this civil action:

      1.     Kenneth A. Ball, Principal Materials/Geotechnical Engineer for
             S&ME, Inc., who may be contacted through Defendant’s counsel. He
             is expected to have knowledge of information regarding the allegations
             contained in Plaintiff’s Complaint, Defendant’s reports, and
             Defendant’s defenses;

      2.     Timothy J. Mirocha, Principal Geotechnical Engineer for S&ME, Inc.,
             who may be contacted through Defendant’s counsel. He is expected to
             have knowledge regarding Defendant’s reports and Defendant’s
             defenses;

      3.     Anthony W. Roth, Engineer for QORE Property Sciences, who may be
             contacted through Defendant’s counsel. He is expected to have
             knowledge of Defendant’s reports and Defendant’s defenses;

      4.     James McGirl, Principal Engineer for S&ME, Inc., who may be
             contacted through Defendant’s counsel. He is expected to have
             knowledge regarding Defendant’s reports and Defendant’s defenses;

      5.     Nathan Price, Laboratory Manager for S&ME, Inc., who may be
             contacted through Defendant’s counsel. He is expected to have
             knowledge regarding Defendant’s reports and Defendant’s defenses;

      6.     Jimmy Hanson, Technician for S&ME, Inc., who may be contacted
             through Defendant’s counsel. He is expected to have knowledge
             regarding Defendant’s reports and Defendant’s defenses;


                                         - 10 -
Case 1:20-cv-02097-SDG Document 62 Filed 02/08/21 Page 11 of 16




7.    Mark J. Tilashalski, Engineer in Training Staff Professional, who may
      be contacted through Defendant’s counsel. He is expected to have
      knowledge regarding Defendant’s reports and Defendant’s defenses;

8.    All individuals and entities identified in Plaintiff’s initial disclosures;

9.    Any witness needed for the purposes of impeachment or rebuttal; and

10.   Defendant reserves the right to supplement the disclosure of persons
      with discoverable information as discovery proceeds in this civil action.




                                  - 11 -
         Case 1:20-cv-02097-SDG Document 62 Filed 02/08/21 Page 12 of 16




                                   ATTACHMENT B

         At this time, Defendant has not identified any expert witness that it intends to

call to testify at a trial in this civil action. However, should this change at some point

in the future, Defendant will supplement this disclosure as it becomes appropriate to

do so.




                                          - 12 -
       Case 1:20-cv-02097-SDG Document 62 Filed 02/08/21 Page 13 of 16




                                 ATTACHMENT C

      Defendant asserts that the following documents and materials may be relevant

to the disputed issues in this action:

      1.     Asset Purchase Agreement By, Between and Among QORE, Inc. and
             S&ME, Inc., February 16, 2010;

      2.     Proposal for Geotechnical Exploration, August 21, 2017;

      3.     Agreement for Services between S&ME, Inc. and Courtesy Properties,
             Inc., August 23, 2017;

      4.     Report of Geotechnical Exploration, September 22, 2017;

      5.     Measurement of Upper Soil Layer and Organic Content Test Results,
             May 3, 2018;

      6.     Courtesy Properties, Inc.’s Notice of Claim, June 1, 2018;

      7.     Any and all documents identified in Plaintiff’s Initial Disclosures,
             unless objected to by Defendants;

      8.     Any documents produced by Plaintiff during discovery; and

      9.     Any other documents and tangible things that might be identified
             during discovery in this action.




                                         - 13 -
      Case 1:20-cv-02097-SDG Document 62 Filed 02/08/21 Page 14 of 16




                             ATTACHMENT E

       A copy of the applicable declarations page will be provided at a mutually

convenient time and place.




                                     - 14 -
      Case 1:20-cv-02097-SDG Document 62 Filed 02/08/21 Page 15 of 16




               IN THE UNITED STATES DISTRICT COURT
                  NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

COURTESY PROPERTIES, LLC     )
                             )
    Plaintiff,               )
                             )
V.                           )               CIVIL ACTION FILE NO.
                             )               1:20-cv-2097-SDG
S&ME, INC., and ATKINS NORTH )
AMERICA, INC.                )
                             )
    Defendants.              )

                       CERTIFICATE OF SERVICE

      I hereby certify that on this day I filed the foregoing INITIAL

DISCLOSURES OF DEFENDANT S&ME, INC. with the Clerk of Court via the

CM/ECF System, through which the following counsel of record will be served via

e-mail:


               Christopher P. Twyman — chris.twyman@cbtjlaw.com
                    M. West Evans — west.evans@cbtjlaw.com
                COX, BYINGTON, TWYMAN & JOHNSON, LLP
                 Counsel for Plaintiff Courtesy Properties, LLC

                   John M. Hamrick — john.hamrick@hklaw.com
             Grant Edward Lavelle Schnell — grant.schnell@hklaw.com
                           HOLLAND & KNIGHT LLP
               Counsel for Defendant Atkins North America, Inc.




                                    - 15 -
  Case 1:20-cv-02097-SDG Document 62 Filed 02/08/21 Page 16 of 16




This 8th day of February, 2021.

                                  /s/ Thomas B. Ward
                                  Thomas B. Ward
                                  Georgia Bar No. 153081
                                  Michael W. Lord
                                  Georgia Bar No. 457830
                                  Attorneys for Defendant S&ME, Inc.




                                  - 16 -
